DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-7, and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “about half or less” in line 12 and it is unclear as to what constitutes the range of “about.” Clarification is respectfully requested.
Claim 2 recites the limitation “about half or less” in line 5and it is unclear as to what constitutes the range of “about.” Clarification is respectfully requested.
Claim 8 recites the limitation “about half or less” in line 6 and it is unclear as to what constitutes the range of “about.” Clarification is respectfully requested.
Claim 9 recites the limitation “close to” line 3 of page 3, and it is unclear as to what constitutes the range of “close to” is. Clarification is respectfully requested.
Claim 9 recites the limitation “about half or less” in lines 6-7 of page 3 and it is unclear as to what constitutes the range of “about.” Clarification is respectfully requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinmeyer (US 2009/0145797) in view of Gosen et al. (Gosen US 2015/0021321).

1: Steinmeyer teaches a surgical bowl set (see embodiment of Figures 1A-1B, capable of use in the field of surgery to function as a container for medical supplies or waste) including:
a first rectilinear bowl (first bowl 104, see mock-up Figure 1A) having an internal length (1l, see Figure 1A) and an internal width (1w); and 

wherein the external length is less than the internal length (see Figure 1B, where the second bowl is fitted within the first bowl, where the external length of the second bowl 102 is less than the internal length of the first bowl 104) in order to permit the second bowl to fit lengthwise within the first bowl (see Figure 1B), the second bowl is nested within the first bowl while allowing easy extraction of the second bowl from the first bowl; and 
wherein the external width is about half or less of the internal width (width 2w is shown as half or less of the internal width 1w, see mark-up Figures below), when the surgical bowl set is used in surgery (this limitation is a functional limitation, where the prior art is capable of use in the field of surgery to function as a container for medical items or waste), the second bowl is extractable from the first bowl (see the extracted configuration in Figure 1A).
Steinmeyer teaches in the embodiment of Figures 1A-1B the above invention with the explicit teaching of the attachment mechanism or the abutment of the containers within the first container.
Steinmeyer teaches in another embodiment in Figure 4A-4C of an attachment means for the general embodiment of Figures 1A-1B where an interior container 410 is abut to an exterior container 400.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Steinmeyer in the embodiment of Figures 1A-1B with the attachment embodiment shown in Figures 4A-4C such that respective container area capable of being snapped into place, pressed firmly into place, or simply fit snugly into place, with respect to each other, as taught by Steinmeyer (fit snugly into place, Page 2, paragraph 0036).

Gosen teaches a storage container system which includes a plurality of container and a plurality of lids where the containers are capable of being stacked together and containers in Figure 1C shows a first container (300) with a first length (2L) and a first width (2W) and Figure 1A and 1B shows additional containers with varying lengths and widths that are least fifty percent (e.g. half of 2L and 2L, where the lengths are L and widths are W, paragraph 0007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Steinmeyer such that the external length is at least fifty percent of the internal length since such a modification would have involved a mere change in the size of a component. Applicant has provided no evidence that different portions of the broad range or values would work differently, here, there is no allegation of criticality or any evidence demonstrating any difference across the range therefore such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

    PNG
    media_image1.png
    679
    870
    media_image1.png
    Greyscale

6: The modified Steinmeyer teaches the claimed invention as discussed above for Claim 1 and the modified Steinmeyer further teaches that the bowls each have a base and upstanding walls (see Figure 1A-1B above) which taper outwardly towards a bowl opening (bowl opening at the top of each bowl, Figures 1A-1B), and a flange (see Figure 4C, where the walls of 410 are tapered outwardly towards 412, and flange 414).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Steinmeyer such that an engagement flange (flange shown in Figure 4C below) was provided for each bowl along with the attachment embodiment of Figures 4A-4C such that respective containers are capable of being snapped into place, pressed firmly into place, 

    PNG
    media_image2.png
    447
    504
    media_image2.png
    Greyscale

8: Steinmeyer teaches a surgical bowl set (see embodiment of Figures 1A-1B, capable of use in the field of surgery to function as a container for medical supplies or waste) including:
a first rectilinear bowl (first bowl 104, see mock-up Figure 1A) having an internal length (1l, see Figure 1A) and an internal width (1w); and 
a second rectilinear bowl (second bowl 100) having an external length (2l, see Figure 1A below) and an external width (2w); 
wherein shows in the drawings that the external length is about half or less than the internal length (see Figure 1B, where the second bowl fitted within the first bowl, which is half or less than the internal length, in this case, less than the internal length), such that the second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Steinmeyer such that the external length is about half or less than the internal length since such a modification would have involved a mere change in the size of a component. Applicant has provided no evidence that different portions of the broad range or values would work differently, here, there is no allegation of criticality or any evidence demonstrating any difference across the range therefore such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
The modified Steinmeyer teaches the claimed invention as discussed and Steinmeyer further teaches that the containers can be available in different sizes and a variety of shapes (paragraph 0010) above except for the explicit teaching that the external length is at least fifty percent of the internal length.
Gosen teaches a storage container system which includes a plurality of container and a plurality of lids where the containers are capable of being stacked together and containers in Figure 1C shows a first container (300) with a first length (2L) and a first width (2W) and Figure 1A and 1B shows additional containers with varying lengths and widths that are least fifty percent (e.g. half of 2L and 2L, where the lengths are L and widths are W, paragraph 0007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Steinmeyer such that the external length is at least In re Rose, 105 USPQ 237 (CCPA 1955).


    PNG
    media_image1.png
    679
    870
    media_image1.png
    Greyscale

12: The modified Steinmeyer teaches the claimed invention as discussed above for Claim 8 and the modified Steinmeyer further teaches that the bowls each have a base and upstanding 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Steinmeyer such that an engagement flange (flange shown in Figure 4C below) was provided for each bowl along with the attachment embodiment of Figures 4A-4C such that respective containers are capable of being snapped into place, pressed firmly into place, or simply fit snugly into place, with respect to each other, as taught by Steinmeyer (to fit snugly into place, Page 2, paragraph 0036).

    PNG
    media_image2.png
    447
    504
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 2, 4-5, 7, 9-11, and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. However, pending the official response to the above noted issues, the amendment/clarifications would require further search/considerations.

Response to Arguments
Applicant's arguments filed 01/06/20201 have been fully considered and the rejection to Claims 1, 6, 8, and 12 have been updated. 

In reference to Claim 1, Applicant argues that the container is not capable of use in a surgical setting and that the second bowl can be extracted from the first bowl in an unimpeded manner. The Examiner respectfully disagree. The limitation of “in an unimpeded manner” is not in the claimed limitation and it is noted that the features upon which applicant relies (i.e., “in an unimpeded manner”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Furthermore, Applicant argues that the Steinmeyer reference teaches away and does not allow for extraction during surgery/surgery use. The Examiner respectfully disagrees. Applicant recites in claim 8 “a surgical bowl” in line 1 and “allowing extraction of the second bowl from the first bowl” in line 9-10 and the Steinmeyer reference teaches that each container are capable of being fitted securely within the next (paragraph 0028) and Figure 1A shows the extracted 
Furthermore, it has been held that a prior art reference will not be read as teaching away from a process if no such specific language exists in that reference. Dystar Textilfarben  GmbH  & Co. Deutschland KG  v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006). The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

In reference to the remaining claims, Applicant argued that the applied references for those remaining claims failed to teach their respective claimed features by referring back to the now addressed claim(s) (see above). Applicant did not specifically and particularly point out the specifics of the applied reference(s) that failed to meet the remaining claims.

	In reference to Claim 8, Applicant argues that the Steinmeyer reference does not teach the second bowl having an external length that is about half or less of the internal length. The Examiner agrees that the reference does not explicitly teaches the limitation in the specification but Figures 1A-1B shows that the second bowl having an external length that is about half or less of the internal length, and the Examiner realize that the drawings may not be to scale. However modifying Steinmeyer such that the external length is about half or less than the internal length since such a modification would have involved a mere change in the size of a component, as outlined above.
In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997).
	Furthermore, Applicant argues that the Steinmeyer reference teaches away and does not allow for extraction during surgery/surgery use. The Examiner respectfully disagrees. Applicant recites in claim 8 “a surgical bowl” in line 1 and “allowing extraction of the second bowl from the first bowl” in line 9-10 and the Steinmeyer reference teaches that each container are capable of being fitted securely within the next (paragraph 0028) and Figure 1A shows the extracted container and Figure 1B shows the nested container which are capable of performing the recited function of intended use (e.g. capable of storing medical items or waste). 
Furthermore, it has been held that a prior art reference will not be read as teaching away from a process if no such specific language exists in that reference. Dystar Textilfarben  GmbH  & Co. Deutschland KG  v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006). The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428.  The examiner can normally be reached on Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/King M Chu/Primary Examiner, Art Unit 3735